Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the art have been considered, but are moot in light of the new grounds of rejection. 
The 112a rejection with regard to claims 10-17 are withdrawn in light of applicant’s amendment. 
The 112b and 112d rejections with regard to claims 4 and 13 are withdrawn in light of applicant’s amendments.  However, a new 112b rejection is presented due to the amendment. 
With respect to the 101 rejection, applicant argues that the claims do not recite an abstract idea and that the claims recite a practical application/significantly more.  The examiner disagrees.  The claims are clearly directed to the idea of recommending media packages.  Applicant’s accessing of data about the user from servers are merely the recitation of conventional computer components performing the routine and conventional aspects of data retrieval and processing.  Applicant fails to indicate how the data is processed beyond reciting at a high level the result of such processing.  Claiming a result without adequate description of how that result is obtained is a lack of a practical application and significantly more.  Thus the 101 is maintained. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 and 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,755,333. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than the issued claims of the ‘333 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, the independent claims recite “determine if the user is subscribed or not subscribed to one or more of the first media content sources.” However, this raises an particular issue with “one or more of the first media content sources.”  For example, say the user was subscribed to ESPN, but not subscribed to CNN, does the system determine that the user is subscribed or not subscribed to one or more of the first media content sources?  This also creates an issue with claims 4 and 13 where the determination is that a user is not subscribed to one or more of the first media content sources.  Again, in the example would the system determine that the user is or is not subscribed to the one or more of the first media content sources.  Or does the system indicate that both are true/false?  The indefiniteness in the claims are due to the “one or more.”  Removing the “or more” would likely resolve this indefiniteness. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17, 19-21 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a computing system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending media packages which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

access first data provided from a first server associated with a social media service provider, the first data indicative of a first user activity corresponding to a user at least one of liking a media item, sharing the media item, or posting a comment about the media item on a platform of the social media service provider; 
access second data provided from a second server associated with a media content service provider, the second data indicative of a second user activity corresponding to the user inputting a media search command on a platform of the media content service provider; 
identify a media subscription package that includes first media content sources related to the first and second user activities; 
determine if the user is subscribed or not subscribed to one or more of the first media content sources;
in response to the determination that the user is subscribed to one or more of the first media content sources, offer an a la carte list of second media content sources to the user for purchase.

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
a processor; and 
memory including instructions that, when executed, cause the processor to [perform acts].

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-10, 12-17, 19, and 21 are rejected under 35 USC 103 as being unpatentable over US 2010/0241699, Muthukumarasamy et al. (hereafter Muth) in view of US 2010/0192180 Olague et al. (hereafter Olague)

1.   A computing system comprising: 
a processor; and 
memory including instructions that, when executed, cause the processor to: (Muth ¶148 processor and memory)
access first data provided from a first server associated with a social media service provider, the first data indicative of a first user activity corresponding to a user at least one of liking a media item, sharing the media item, or posting a comment about the media item on a platform of the social media service provider; (Muth ¶54 has a platform that allows people to share, chat, rate, and post comments about their activities)
access second data provided from a second server associated with a media content service provider, the second data indicative of a second user activity corresponding to the user inputting a media search command on a platform of the media content service provider; (Muth ¶78 receives search data)
identify a media subscription package that includes first media content sources related to the first and second user activities; (Muth ¶47 identifies content choices for the user on subscription packages) 

Muth does not explicitly disclose 
determine of the user is subscribed or not subscribed to the one or more of the first media content sources; and
in response to the determination that the user is subscribed to one or more of the first media content sources, offer an a la carte list of second media content sources to the user for purchase.  

Olague discloses 
determine of the user is subscribed or not subscribed to the one or more of the first media content sources; and (Olague ¶59 determines which packages of programming (media content sources) the user is allowed to access (subscribed to); see generally ¶8-10, 86, 92, 100-103, 121) 
in response to the determination that the user is subscribed to one or more of the first media content sources, offer an a la carte list of second media content sources to the user for purchase.  (Olague ¶48 provides additional subscription options to the user) 
It would have been obvious to modify the system of Muth to include a determination of whether the user is subscribed or not to a subscription service for the purposes of being able to present a program guide of content that the user is able to access as taught by Olague (¶8-10)

Claims 10 and 19 are rejected under a similar rationale. 

3.   The computing system of claim 1, wherein the second data corresponds to a different format than the first data, the processor to convert the first data and the second data into a common data format.  (Muth ¶62 converts the data into a common format) 

Claims 12 and 21 are rejected under a similar rationale. 

4.   The computing system of claim 1, wherein the processor is to, in response to the determination that the user is not subscribed to one or more of the first media content sources, offer the media subscription package to the user for purchase.  (Muth ¶134 allows users to purchase services/videos that the user is not subscribed to; Olague ¶9 provides means to have a user to subscribe to programming; ¶48 presents ads to subscribe the user to services)

The examiner further points applicant to US 2003/0145326, Gutta, which discloses recommending subscriptions plans based on the user profile and paying for them (e.g. ¶18, 23, 25-27).  

Claim 13 is rejected under a similar rationale.

5.   The computing system of claim 1, wherein the processor is to: 
access information indicative of a media subscription purchase history of the user (Olague ¶12 receives subscription data from a device that indicates what user is subscribed to, which is a purchase history) 
identify the media subscription package based on the information. (Olague ¶12 identifies the package from the information)

Claim 14 is rejected under a similar rationale. 

6.   The computing system of claim 1, wherein the processor is to: access information indicative of a preferred media genre of the user; and (Muth ¶76 discloses genre preference)
identify the media subscription package based on the information. (Muth ¶76 generates recommendations for the user based on the information)

Claim 15 is rejected under a similar rationale.

7.   The computing system of claim 1, wherein the processor is to: access information indicative of a media viewing history of the user; and (Muth ¶76 discloses viewing history)
identify the media subscription package based on the information.  (Muth ¶76 generates recommendations for the user based on the information)

Claim 16 is rejected under a similar rationale.

8.   The computing system of claim 1, wherein the processor is to: access information indicative of web-browsing activity of the user; and (Muth ¶76 discloses online viewing, which is web based)
identify the media subscription package based on the information.  (Muth ¶76 generates recommendations for the user based on the information)

Claim 17 is rejected under a similar rationale. 

9.   The computing system of claim 8, wherein the information includes an indication of one or more online videos viewed by the user.  (Muth ¶76 discloses online viewing history) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 11, 20 are rejected under 35 USC 103 as being unpatentable over Muth and Olague in view of US patent 7,937,725, Schaffer et al. (hereafter Schaffer)

2.   The computing system of claim 1, wherein the processor is to:  
identify the media subscription package based on the weighted values.  (Muth ¶76 generates recommendations for the user based on the information)

Muth/Olague do not disclose: determine weighted values for the first and second user activities.  However, Schaffer, abstract, discloses giving weighted values to user activities.  Further, Muth ¶76 discloses weighing, but of different activities, and ¶78 discloses search activity.  Therefore, it would have been obvious to modify the system of Muth/Olague to include giving weights to user feedback information and search activity as a simple substitution of the information weighed and to provide better recommendations as taught by Schaffer, abstract. 

Claims 11 and 20 rejected under a similar rationale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684